Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 4/27/2022.
Claims 1-20 are pending.

Response to Argument

Applicant’s arguments, see page 8, filled on 4/27/2022, with respect to Objection to the Claims of claims 1-20 have been fully considered and are persuasive. The Objection to the Claims 1-20 has been withdrawn.
Applicant’s arguments, see page 8, filled on 4/27/2022, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. §112(b) rejection of claims 1-20 has been withdrawn.
Applicant’s arguments, see page 9, filled on 4/27/2022 with respect to 35 U.S.C. §103 rejection have been fully considered but not persuasive.
 
Regarding claim 1, applicant argues that “… On page 5 of the Office Action, the Examiner cited paragraph 34 of Qin as allegedly disclosing “identifying a subset of multiple candidate communication parameter schemes determined based on the first communication parameter scheme.” Paragraph 34 of Qin provides that a “CRO 210 sorts the PDUs of the data stream 230 into modulation and coding (MODCOD) queues” and that “number of MODCODs supported, and thus the number of queues 240a-240n, can vary as needed to provide appropriately address many combinations of modulations and codings.” This general discussion of varying a “number of MODCODs” that are supported has not been shown to teach or suggest “identifying, from a set of multiple candidate communication schemes, a subset of the candidate communication parameter schemes determined based on the first communication parameter scheme” according to which a “first data transmission” was sent and received. ….” on page 8-9.
 
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. According to Paragraphs 34-37 of Qin below:
[0034] The CRO 210 sorts the PDUs of the data stream 230 into modulation and coding (MODCOD) queues 240a-240n. Each MODCOD queue represents a different combination modulation and/or coding arrangement. Examples of different modulations include 16-APSK, 8-PSK, QPSK, 16-QAM, 64-QAM, and so on. The coding arrangement can indicate, for example, different forward error correction coding rates, which can be expressed as a fraction of data bits out of total bits transferred, e.g., ½, ⅔, ¾, ⅞, and so on. In the example, queue 240a includes of PDUs designated to be sent using the MODCOD “¾ 8-PSK”, queue 240b includes PDUs designated to be sent using the MODCOD “⅞ 16-QAM”, and queue 240n includes PDUs designated to be sent using MODCOD “½ 32-QAM.” The number of MODCODs supported, and thus the number of queues 240a-240n, can vary as needed to provide appropriately address many combinations of modulations and codings.
[0035] In some implementations, each of the carriers used are operating in ACM mode, and so each carrier can support multiple different MODCOD arrangements. For example, each channel used for bonding may support each of the MODCOD arrangements. In other implementations, one or more of the channels used for bonding may be operated in CCM mode while one or more other channels used for bonding is operated in ACM mode. Similarly, in some instances, bonded channels may both operate in ACM mode, but may support different sets of MODCODs.
[0036] Before PDUs are processed by CRO 210, one or more processors of the transmitter 200 or another device may assign the PDUs to appropriate MODCOD queues. The PDUs to be transmitted are placed into MODCOD queues representing the types of modulation and coding that are appropriate for the user terminals that will receive the data. Because different user terminals experience different physical channel conditions, different MODCODs may be used to transmit data to different user terminals. In addition, the transmitter 200 can dynamically switch which MODCOD is used for a user terminal as physical channel conditions change.
[0037] For each user terminal, the MODCOD used (and thus the MODCOD queue selected) varies based on the physical channel conditions detected by the receiving user terminal. A user terminal can provide the transmitter 200 information about current channel conditions. With that information, the transmitter 200 can identify MODCODs that satisfy certain criteria, e.g., MODCODs that allow reception within an error rate threshold. For example, the transmitter determines which MODCODs allow transmissions to be received error free. The transmitter 200 then selects, from among the MODCODs that satisfy the error rate criteria, the MODCOD that provides the highest throughput. PDUs for transmission to the user terminal are placed in the MODCOD queue for the selected MODCOD.
Qin teaches each MODCOD queue represents a different combination modulation and/or coding arrangement (e.g. different modulations include 16-APSK, 8-PSK, QPSK, 16-QAM, 64-QAM, …). That is, queue 240a includes of PDUs designated to be sent using the MODCOD “¾ 8-PSK”, queue 240b includes PDUs designated to be sent using the MODCOD “⅞ 16-QAM”, and queue 240n includes PDUs designated to be sent using MODCOD “½ 32-QAM. The PDUs are to be assigned to appropriate MODCOD queues and to be transmitted and placed into the multiple candidate MODCOD queues (set of multiple candidate communication schemes) representing the types of modulation and coding that are appropriate for the user terminals that will receive the data. Qin teaches the transmitter 200 to identify the subset of MODCODs that satisfy certain criteria, e.g., MODCODs that allow reception within an error rate threshold based on the determining of which MODCODs allow transmissions to be received error free. Then, the transmitter 200 selects, from among the set of MODCODs, the identified subset of MODCODs that satisfy the error rate criteria, which provides the highest throughput. 
Thus, the teaching of Qin in “the modulation and/or coding arrangement of PDUs that transmitted and placed into the multiple candidate MODCOD queues (240a-240n) (set of multiple candidate communication schemes) representing the types of modulation and coding that are appropriate for the user terminals that will receive the data” has shown and suggested “identifying, from a set of multiple candidate communication schemes, a subset of the candidate communication parameter schemes determined based on the first communication parameter scheme” as claimed.

For other arguments of claims 19 and 20, please refer back to the arguments addressed in claim 1 set forth above, since the arguments of the amended claims 19 and 20 that each contain elements similar to those discussed above with reference to amended claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 12, and 15-20 are rejected under 35 U.S.C. 103 unpatentable over Qin et al. (US 2018/0278324) in view of KOLDING et al. (CN 101682467).

Regarding claim 1, Qin discloses a method [Figs. 2, 3, 4, ¶¶ 32-62; a method of receiver 200 and transmitter 400] comprising: 
receiving a first data transmission sent over a link according to a first communication parameter scheme that includes at least one of a first modulation or a first coding [Fig. 2, ¶ 32; receiving a single data stream 230 over a satellite link]; 
receiving a second data transmission [¶¶ 32; receiving a second data transmission/(multiple data streams is provided with respect to FIG. 6 (FEC/modulator 620a, 620b)]; 
in response to receiving the second data transmission, determining a second communication parameter scheme according to which the second data transmission was sent [¶ 34; the CRO 210 sorts the PDUs of the data stream 230 into modulation and coding (MODCOD) queues 240a-240n, wherein each MODCOD queue represents a different combination modulation and/or coding arrangement, (also Fig. 6, ¶ 68, for each FEC/modulator 620a, 620b to modulate each code block with the MODCOD assigned by the CRO 610)], including: 
identifying, from a set of multiple candidate communication schemes, a subset of the candidate communication parameter schemes determined based on the first communication parameter scheme [Fig. 2, ¶¶ 34-37; identifying a number of MODCODs supported (e.g. 1, 2, …n), and thus the number of queues 240a-240n, can vary as needed to provide appropriately address many combinations of modulations and codings (16-APSK, 8-PSK, QPSK, 16-QAM, 64-QAM, and so on)]; 
identifying, in the second data transmission, a first identifier that idnetifies the second communication parameter scheme [Figs. 2, 3, ¶ 44; the stream ID 312 can be an identifier for the data stream 230 being transmitted, wherein the stream ID helps receivers differentiate traffic that is part of the data stream 230 from traffic of other streams that may be sent on the same carrier; also see ¶ 68, the CRO 610 also provides, with the streams of code blocks, data indicating which MODCOD to use for transmission of the code blocks]; 
comparing the first identifier to a respective identifier for each communication parameter scheme in the subset of candidate communication parameter schemes [Fig. 3, ¶¶ 42, 44; differentiate traffic that is part of the data stream 230 from traffic of other streams (as in Fig. 5 and 6) using the stream ID 312 to designate the data stream to which the code block 300 corresponds, wherein each data stream 230 can have its own corresponding set of MODCOD queues 240a-240n (MODCOD 8-PSK, 16-QAM, …32-QAM)]; and 
determining, as the second communication parameter scheme, a communication parameter scheme in the subset of the candidate communication parameter schemes that has an identifier that matches the first identifier [¶ 37; determines which MODCODs (Fig. 2, MODCOD 1, 2, …n) allow transmissions to be received error free, by selecting the MODCOD that provides the highest throughput (using Table of data rate 260 of fig. 2)]; and 
obtaining data from the second data transmission based on the second communication parameter scheme [Fig. 4, ¶¶ 59-60; obtaining data/(reconstructed data stream 450 of PDUs that matches the input data stream 230) from the data transmission/(data stream 230) based on the second communication parameter scheme/( demodulator/FEC modules 410a, 410b process)]. 
Qin disclose all aspects of claim invention set forth above, but does not explicitly disclose determining, as the second communication parameter scheme and “based on the comparison”, a communication parameter scheme in the subset of the candidate communication parameter schemes that has an identifier that matches the first identifier.
However, KOLDING discloses determining, as the second communication parameter scheme and based on the comparison, a communication parameter scheme in the subset of the candidate communication parameter schemes that has an identifier that matches the first identifier [Page 9, 5th paragraph; the reference number and the proposed number of PRBs of the PRB is used for determining or calculating the transmission parameters (e.g., modulation scheme and coding rate: BPSK, QPSK, QAM or other modulation scheme, see Page 8, 4th paragraph) of a proposed for matching is useful; also see Page 10, 2nd paragraph, transmission parameter look-up table 216].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining, as the second communication parameter scheme and based on the comparison, a communication parameter scheme in the subset of the candidate communication parameter schemes that has an identifier that matches the first identifier” as taught by KOLDING in the system of Qin, so that it would to provide a report to identify the proposed set of PRBs and the proposed transmission parameter set [see KOLDING, Page 4, 6th paragraph].

Regarding claim 2, the combined system of Qin and KOLDING discloses the method of claim 1.
 wherein the first data transmission and the second data transmission are satellite transmissions [¶¶ 39, 58; wherein the data stream 230 into multiple MODCOD queues 240a-240n are sent over the satellite link].

Regarding claim 3, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein each communication parameter scheme includes a modulation and a coding corresponding to a forward error correction coding of the link [Fig. 2, ¶ 49; wherein the obtain rate data 260 that indicates parameters such as a modulation type, number of bits per symbol, and FEC coding that correspond to each MODCOD].

Regarding claim 4, the combined system of Qin and KOLDING discloses the method of claim 3.
Qin further discloses wherein the first communication parameter scheme and the second communication parameter scheme have different modulations [Fig. 2, ¶ 49; wherein the first communication parameter scheme and the second communication parameter scheme have different modulations (16-APSK, 8-PSK, QPSK, 16-QAM, 64-QAM)].

Regarding claim 5, the combined system of Qin and KOLDING discloses the method of claim 3.
Qin further discloses wherein the first communication parameter scheme and the second communication parameter scheme have different codings [Fig. 2, ¶ 49; wherein the first communication parameter scheme and the second communication parameter scheme (MODCOD 1, 2) have different codings (16-APSK, 8-PSK, QPSK, 16-QAM, 64-QAM,)].

Regarding claim 6, the combined system of Qin and KOLDING discloses the method of claim 3.
Qin further discloses wherein each communication parameter scheme further includes a symbol rate [Fig. 2, ¶ 49; wherein each of MODCOD 1, 2 includes the channel data 262 that indicates a symbol rate (7 Mbaud or 9 Mbaud)].

Regarding claim 7, the combined system of Qin and KOLDING discloses the method of claim 6.
Qin further discloses wherein the first communication parameter scheme and the second communication parameter scheme have different symbol rates [Fig. 2, ¶¶ 49, 51; wherein the first communication parameter scheme and the second communication parameter scheme/( MODCOD 1, 2) have different symbol rates (7 Mbaud or 9 Mbaud)].

Regarding claim 8, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein the identifier is a unique word comprising a pattern of symbols [Fig. 2, ¶ 49; wherein the identifier is a unique word comprising a pattern of symbols].

Regarding claim 9, the combined system of Qin and KOLDING discloses the method of claim 1. 
Qin further discloses wherein: each communication parameter scheme in the multiple candidate communication parameter schemes corresponds to a signal-to-noise threshold [¶ 41; each communication parameter scheme in the multiple candidate communication parameter schemes corresponds to a signal-to-noise threshold (MODCODs may be ranked according to the signal-to-noise ratio (SNR))]; 
the multiple candidate communication parameter schemes are ranked according to the signal-to-noise ratio thresholds [¶ 41; MODCODs may be ranked according to the signal-to-noise ratio (SNR)]; 
the subset of the candidate communication parameter schemes is limited to: 
the first communication parameter scheme [¶ 41; having MODCOD 1, 2,…n], 
a higher-ranked communication parameter scheme ranked higher than the first communication parameter scheme in the ranking [¶ 41; MODCODs that have a lower minimum signal-to-noise requirement can be ranked lower], and 
a lower-ranked communication parameter scheme that is ranked lower than the first communication parameter scheme in the ranking [¶ 41; MODCODs that have a lower minimum signal-to-noise requirement can be ranked lower]; and 
the second communication parameter scheme is the higher-ranked communication parameter scheme or the lower-ranked communication parameter scheme [¶ 41; MODCOD queues 240a-240n from the same or lower ranking, wherein each MODCOD queue represents a different combination modulation and/or coding arrangement].

Regarding claim 12, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses determining, based on a signal-to-noise ratio for the first data transmission, to switch from the first communication parameter scheme to the second communication parameter scheme [¶ 37; selects, from among the MODCODs that satisfy the error rate criteria, the MODCOD that provides the highest throughput and switch between different MODCOD queues in any sequence]; and 
providing, to a transmitter, data instructing the transmitter to switch to the second communication parameter scheme [¶ 51; as the SNR at a user terminal changes, the transmitter receives information regarding the change and can switch to a different MODCOD for that user, e.g., by assigning later data in the data stream to appropriate MODCOD queues], 
wherein the subset of the candidate communication parameter schemes includes only the first communication parameter scheme and the second communication parameter scheme [¶ 41; multiple MODCODs to be mixed in the same code block 300].

Regarding claim 15, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein the subset of the candidate communication parameter schemes includes no more than four communication parameter schemes [Fig. 2, ¶ 35; multiple different MODCOD arrangements (e.g. 1, 2, …n, wherein is 4)].

Regarding claim 16, the combined system of Qin and KOLDING discloses the method of claim 1.
 Qin further discloses wherein the first communication parameter scheme is different from the second communication parameter scheme [Fig. 2, ¶¶ 35, 51; wherein the first communication parameter scheme is different from the second communication parameter scheme].

Regarding claim 17, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein a receiver that receives the first data transmission and the second data transmission is part of a communication terminal [¶ 67; wherein receiver 604 includes demodulator/FEC 630a, 630b to receive five input data streams are shown, A, A1, B, C, and C], wherein the second communication parameter scheme is not requested by the communication terminal, and the communication terminal is not notified of a switch to the second communication parameter scheme by a transmitter before the second data transmission is sent by the transmitter [¶ 67; code rate organizer (CRO) 610 as discussed above, can receive each of the data streams A, A1, B, C, and C1 and generate code blocks for each, as well as to coordinate the use of different MODCOD arrangements on each carrier and to distribute the code blocks of data stream B among the different carriers], wherein the transmitter transmits, to the receiver, the first data transmission and the second data transmission [Fig. 6, ¶ 66; system includes a transmitter 602 and a receiver 604 for transmitting the data streams A, A1, B, C, and C1].

Regarding claim 18, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein each communication parameter scheme further includes at least one of a spreading factor, a roll-off factor, and/or a chip rate [¶¶ 44, 48; code blocks 300 for different data streams may be placed onto different carriers and/or code blocks for a data stream may be spread across multiple carriers]. 

Regarding claim 19, the claim recites an apparatus, comprising: a receiver and a controller (See Qui, Fig. 1; User Terminal 150 comprising packet Processor 152) configured to perform the method steps recited as in claim 1; therefore, claims 19 is rejected along the same rationale that rejected in claim 1.

Regarding claim 20, the claim recites non-transitory computer readable medium comprising instructions that, when executed by a data processing apparatus to perform the method steps recited as in claim 1; therefore, claims 20 is rejected along the same rationale that rejected in claim 1.

Claim 10 is rejected under 35 U.S.C. 103 unpatentable over Qin et al. (US 2018/0278324) in view of KOLDING et al. (CN 101682467), and further in view of LI et al. (CN 104468048).

Regarding claim 10, the combined system of Qin and KOLDING discloses the method of claim 9.
The combined system of Qin and KOLDING discloses “wherein: each communication parameter scheme in the multiple candidate communication parameter schemes corresponds to a signal-to-noise threshold; the multiple candidate communication parameter schemes are ranked according to the signal-to-noise ratio thresholds; the subset of the candidate communication parameter schemes is limited to: the first communication parameter scheme, a higher-ranked communication parameter scheme that is ranked higher than the first communication parameter scheme in the ranking, a lower-ranked communication parameter scheme that is ranked lower than the first communication parameter scheme in the ranking; and the second communication parameter scheme is the higher-ranked communication parameter scheme, the lower-ranked communication parameter scheme, or the default communication parameter scheme” as set forth above claim 9, but does not explicitly disclose “a default communication parameter scheme”.
However, LI discloses a default communication parameter scheme [¶¶ 47, 65; each MCS scheme minimum required BLER (block error rate) value, corresponding to the SNR/SINR value is transmitted in the requirement to achieve the lowest BLER (block error rate) and the interpolation target BLER and the lowest of each MCS scheme allows the BLER between BLER error].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a default communication parameter scheme” as taught by KOLDING in the system of Qin, so that it would to provide a SNR/SINR gain, and selecting optimal MCSet for those MCS scheme in the next retransmission [see LI, ¶ 3].

Allowable Subject Matter
Claims 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In additional to references cited that are used for rejection as set forth above, NAMM et al. (CN 102017524) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “receiving a first data transmission sent over a link according to a first communication parameter scheme that includes at least one of a first modulation or a first coding; receiving a second data transmission; in response to receiving the second data transmission, determining a second communication parameter scheme of the second transmission, including: identifying a subset of multiple candidate communication parameter schemes determined based on the first communication parameter scheme; identifying, in the second data transmission, a first identifier that corresponds to the second communication parameter scheme; comparing the first identifier to a respective identifier for each communication parameter scheme in the subset of candidate communication parameter schemes” (See NAMM, Claim1, Fig. 3, ¶ 33).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469